Case: 20-1923   Document: 38     Page: 1   Filed: 07/08/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

    THOMAS A. FORREST, JAMIE W. FORREST,
               Plaintiffs-Appellants

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2020-1923
                 ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00110-DAT, Judge David A. Tapp.
                  ______________________

                  Decided: July 8, 2022
                 ______________________

    THOMAS FORREST, Virginia Beach, VA, pro se.

    JAMIE W. FORREST, Virginia Beach, VA, pro se.

     ELISSA HART-MAHAN, Tax Division, United States De-
 partment of Justice, Washington, DC, for defendant-appel-
 lee. Also represented by BRUCE R. ELLISEN, RICHARD E.
 ZUCKERMAN.
                  ______________________

     Before REYNA, CHEN, and STARK, Circuit Judges.
Case: 20-1923    Document: 38     Page: 2   Filed: 07/08/2022




 2                                            FORREST   v. US



 PER CURIAM.
     Pro se Appellants Thomas and Jamie Forrest appeal
 the United States Court of Federal Claims’ dismissal of
 their lawsuit seeking refunds for taxes paid for the 1997
 tax year. The Court of Federal Claims dismissed their case
 for lack of subject-matter jurisdiction because it deter-
 mined that the Forrests failed to file a timely tax refund
 claim with the Internal Revenue Service for the 1997 tax
 year. We affirm.
                       BACKGROUND
     Thomas Forrest served in the U.S. Navy. In 1997, he
 separated from active duty and received a separation pay-
 ment of $45,877, of which $12,845.57 was withheld for tax
 purposes. 1 App’x 1. Subsequently, Mr. Forrest joined the
 Navy Reserves for several years, after which he re-joined
 active duty with the Navy. App’x 2.
     On April 30, 2015, Mr. Forrest retired from active duty
 and became eligible for retirement payments. Id. Because
 service members cannot receive both separation and retire-
 ment pay for the same period of service, the Defense Fi-
 nance and Accounting Service determined that the gross
 pre-tax amount of Mr. Forrest’s 1997 separation payment
 would be deducted from his retirement payments, even
 though he had dutifully paid income taxes on that amount
 in 1997. Id.; see 10 U.S.C. § 1174(h)(1). Thus, on May 20,
 2016, the Forrests filed an amended 1997 tax return seek-
 ing to exclude the separation payment as taxable income
 and to obtain a refund of $12,838 based on taxes previously
 paid. App’x 2; S. App’x 67–68. On January 31, 2017, the
 IRS denied the claim, after which the Forrests initiated
 this tax refund action in the Court of Federal Claims,


     1  Although not material to the outcome on appeal,
 the record shows that Forrest received a tax refund of
 $1,767.50 for the 1997 tax year. See App’x 2.
Case: 20-1923      Document: 38   Page: 3    Filed: 07/08/2022




 FORREST   v. US                                           3



 seeking to recover $12,838 in overpaid taxes for the 1997
 tax year. Id.
     The government moved to dismiss the Forrests’ com-
 plaint under Court of Federal Claims Rule 12(b)(1) for lack
 of subject-matter jurisdiction, on the basis that a tax re-
 fund request was not timely filed with the IRS prior to the
 bringing of the action. App’x 1. The Court of Federal
 Claims granted the motion and dismissed the action for
 lack of subject-matter jurisdiction, pursuant to 26 U.S.C.
 §§ 6511(a) and 7422(a). App’x 8. The Forrests appeal the
 Court of Federal Claims’ dismissal. We have jurisdiction
 pursuant to 28 U.S.C. § 1295(a)(3).
                    STANDARD OF REVIEW
     We review the Court of Federal Claims’ legal conclu-
 sions de novo and its factual findings for clear error. Ca-
 sitas Mun. Water Dist. v. United States, 708 F.3d 1340,
 1351 (Fed. Cir. 2013) (citing Est. of Hage v. United States,
 687 F.3d 1281, 1285 (Fed. Cir. 2012)). Whether the Court
 of Federal Claims properly dismissed an action for lack of
 jurisdiction is a question of law, which we review de novo.
 Walby v. United States, 957 F.3d 1295, 1298 (Fed. Cir.
 2020).
                         DISCUSSION
     A taxpayer can bring a tax refund action against the
 government only after filing a timely refund claim with the
 IRS. 26 U.S.C. § 7422(a); United States v. Clintwood
 Elkhorn Mining Co., 553 U.S. 1, 4–5 (2008) (citing United
 States v. Dalm, 494 U.S. 596, 609–10 (1990)). To be con-
 sidered timely, a refund claim must ordinarily be filed with
 the IRS “within 3 years from the time the return was filed
 or 2 years from the time the tax was paid,” whichever is
 longer. 26 U.S.C. § 6511(a). The Supreme Court has held
 that these time limits are jurisdictional and not subject to
 any equitable tolling. Dalm, 494 U.S. at 609; United States
 v. Brockamp, 519 U.S. 347, 354 (1997).
Case: 20-1923     Document: 38     Page: 4    Filed: 07/08/2022




 4                                               FORREST   v. US



      Here, the record shows that the Forrests timely filed
 joint income tax returns for the 1997 tax year on April 11,
 1998, and the taxes withheld from their income were
 deemed paid as of April 15, 1998. S. App’x 18, 23–25, 44.
 The record also shows that the Forrests first sought a tax
 refund for the 1997 tax year on May 20, 2016, when they
 filed an amended 1997 tax return with the IRS.
 S. App’x 42–43, 67–68. Because their request fell well out-
 side the time limits set forth in 26 U.S.C. § 6511(a), the
 Court of Federal Claims correctly dismissed this action for
 lack of subject-matter jurisdiction, pursuant to 26 U.S.C.
 § 7422(a).
     The arguments raised by the Forrests on appeal do not
 change this conclusion. The focus of their appeal is that
 26 U.S.C. § 6511(a) and 10 U.S.C. § 1174(h)(1), in combina-
 tion, result in an unfair result for veterans like Mr. Forrest
 who dutifully paid taxes on a separation payment only to
 learn years later that they must pay back the gross sepa-
 ration payment before receiving retirement pay. Like the
 Court of Federal Claims, we are sympathetic to the For-
 rests’ situation; however, we adhere to Supreme Court
 precedent that the time limits of § 6511(a) are jurisdic-
 tional and not subject to tolling for equitable reasons.
     We lastly note that, insofar as the Forrests purport to
 challenge § 1174(h)(1)’s requirement to recoup the gross
 amount of Mr. Forrest’s separation pay, that requirement
 is not at issue in this appeal. Rather, the sole issue pre-
 sented is whether there exists any exception to the limita-
 tions requirements of § 6511(a) for someone in the Forrests’
 situation, which there is not.
                         CONCLUSION
      We hold that the Forrests failed to establish the timely
 filing of a tax refund claim for the 1997 tax year, which is
 a prerequisite for bringing their tax refund action.
Case: 20-1923      Document: 38    Page: 5   Filed: 07/08/2022




 FORREST   v. US                                           5



 26 U.S.C. §§ 6511(a), 7422(a). The Court of Federal Claims
 properly dismissed this action.
                        AFFIRMED
                           COSTS
 No costs.